l\\§

FILED

MAY 1 7 2311

Cl€l’k. U.S. District & Bankruptcy
courts for the District of columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Delliccia Sherrell Honore-Richardson,
Plaintiff,

v. Civil Action No.

11 U91?

Superior Court of the
District of Columbia et al.,

Defendants.

§§/S§/§/&%/§/S/§R/§/

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the
court to dismiss an action "at any time” it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff is a District of Columbia resident suing the Superior Court of the District of
Columbia and "family court counsel for child abuse and neglect." Compl. Caption. The
complaint stems from family court proceedings involving the removal by social service providers

of plaintiff s infant daughter from the Washington Hospital Center’s nursery allegedly without

plaintiff s knowledge. See generally Compl. Plaintiff seeks this Court’s assistance, but this
Court lacks authority to review the decisions of the local court. See 28 U.S.C. §§ 1331, 1332
(general jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C.
l994), cerl. denied 513 U.S. 1150 (1995). Because the complaint neither presents a federal
question nor provides a basis for diversity jurisdiction, it will be dismissed. A separate Order

accompanies this Memorandum Opinion.

4 k/,A_._... § H(/¢Cjk.`/
2 United States District Judge
DATE: May / \, 2011